UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K xANNUAL REPORTPURSUANT TOSECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12911 Granite Construction Incorporated (Exact name of registrant as specified in its charter) Delaware 77-0239383 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 585 West Beach Street Watsonville, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (831) 724-1011 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yesx No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the SecuritiesExchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated fileroSmallerreporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x The aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant was approximately$750.9 millionas of June 30, 2010, based upon the average of the bid and asked prices per share of the registrant’s Common Stock as reported on the New York Stock Exchange on such date. Shares of Common Stock held by each executive officer and director and by each person who owns 5% or more of the outstanding Common Stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. At February 11, 2011,38,749,491 shares of Common Stock, par value $0.01, of the registrant were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Certain information called for by Part III is incorporated by reference to the definitive Proxy Statement for the Annual Meeting of Shareholders of Granite Construction Incorporated to be held on May 20, 2011, which will be filed with the Securities and Exchange Commission not later than 120 days after December 31, 2010. Index PART I Item 1. BUSINESS Item 1A. RISK FACTORS Item 1B. UNRESOLVED STAFF COMMENTS Item 2. PROPERTIES Item 3. LEGAL PROCEEDINGS Item 4. RESERVED PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Item 6. SELECTEDFINANCIAL DATA Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION S Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE Item 9A. CONTROLS AND PROCEDURES Item 9B. OTHER INFORMATION PART III Item 10. DIRECTORS,EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Item 11. EXECUTIVE COMPENSATION Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Item 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES PART IV Item 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES EXHIBIT 10.18 EXHIBIT 10.19 EXHIBIT 10.20 EXHIBIT10.21 EXHIBIT 21 EXHIBIT 23.1 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 EXHIBIT 101.INS EXHIBIT 101.SCH EXHIBIT 101.CAL EXHIBIT 101.DEF EXHIBIT 101.LAB EXHIBIT 101.PRE 1 Table of Contents DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS From time to time, Granite makes certain comments and disclosures in reports and statements, including in this Annual Report on Form 10-K, or statementsmade by its officers or directors, that are not based on historical facts, including statements regarding future events, occurrences, circumstances, activities, performance, outcomes and results that may constitute forward-looking statements within the meaning of thePrivate Securities Litigation Reform Act of 1995. These forward-looking statements are identified by words such as “future,” “outlook,” “assumes,” “believes,” “expects,” “estimates,” “anticipates,” “intends,” “plans,” “appears,” “may,” “will,” “should,” “could,” “would,” “continue,”and the negatives thereof or other comparable terminology or by the context in which they are made. In addition, other written or oral statements which constitute forward-looking statements have been made and may in the future be made by or on behalf of Granite. These forward-looking statements are estimates reflecting the best judgment of senior management and reflectour current expectationsregarding future events, occurrences, circumstances, activities, performance, outcomes and results. These expectations may or may not be realized. Some of these expectations may be based on beliefs, assumptions or estimates that may prove to be incorrect. In addition, our business and operations involve numerous risksand uncertainties, many of which are beyond our control,which could result in our expectations not being realized or otherwise materially affect our business, financial condition, results of operations, cash flows and liquidity. Such risks and uncertainties include,but are not limited to, those more specifically described in this report under “Item 1A. Risk Factors.” Due to the inherent risks and uncertainties associated with our forward-looking statements, the reader is cautioned not to place undue reliance on them. The reader is also cautioned that the forward-looking statements contained herein speak only as of the date of this Annual Report on Form 10-K, and, except as required by law, we undertake no obligation to revise or update any forward-looking statements for any reason. PART I Item 1. BUSINESS Introduction Granite Construction Company wasoriginally incorporated in 1922. In 1990, Granite Construction Incorporated was formedas the holding company for Granite Construction Company and its wholly owned subsidiaries and was incorporated in Delaware. Unless otherwise indicated, the terms “we,” “us,” “our,” “Company” and “Granite” refer to Granite Construction Incorporated and its consolidated subsidiaries. We are one of the largest diversified heavy civil contractors andconstruction materials producers in the United States. We operate nationwide, serving both public and private sector clients. Within the public sector, we primarily concentrate on heavy-civil infrastructure projects, including the construction of roads, highways, mass transit facilities, airport infrastructure, bridges, dams andcanals. Within the private sector, we perform site preparation and infrastructure services for residential development, commercial and industrial buildings, and other facilities. We own and lease substantial aggregate reserves and own a number of construction materials processing plants. We also have one of the largest contractor-owned heavy construction equipment fleets in the United States. We believe that the ownership of these assets enables us to compete more effectively by ensuring availability of these resources at a favorable cost. We operate a real estate investment and development business.On October 25, 2010, we announced ourEnterprise Improvement Plan that includes plansto orderly divest ofour real estateinvestment business.See Note 11 of “Notes to the Consolidated Financial Statements” and “Restructuring Charges”under“Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” for additional information. 2 Table of Contents Operating Structure Our construction business has been organized into three reportable business segments to reflect our lines of business. These business segments are:Construction, Large Project Construction and Construction Materials.Our real estate investment and development business comprises ourReal Estate segment.See Note 21 of “Notes to the Consolidated Financial Statements” for additional information about our operating segments. Our market sector information reflects three regions defined as follows: 1) California; 2) Northwest, which includes our offices in Alaska, Nevada, Utah and Washington; and 3) East which includes our offices in Arizona, Florida, New York and Texas.Each of these regions includes operations from our Construction, Large Project Construction, and Construction Materials lines of business. Construction: Revenue from our Constructionsegment was$943.2 million and $1.2 billion (53.5% and 58.7% of our total revenue) in 2010 and 2009, respectively. Revenue from our Construction segmentis derived from both public and private sector clients. The Construction segment performs various heavy civil construction projects with a large portion of the work focused on new construction and improvement of streets, roads, highways, bridges, siteworkand other infrastructure projects. These are typically bid-build projects completed withintwo years with a contract value of less than $75 million. Large Project Construction:Revenue from our Large Project Constructionsegment was$584.4 million and $603.5 million (33.1% and 30.7% of our total revenue) in 2010 and 2009, respectively.The Large Project Construction segment focuses on large, complex infrastructure projects which typically have a longer duration than our Construction segment work.These projects include major highways, mass transit facilities, bridges, tunnels, waterway locks and dams, pipelines, canals and airport infrastructure. This segment primarily includesbid-build, design-build and construction management/general contractor contracts, generally with contract values in excess of $75 million. Weparticipate in joint ventures with other construction companies mainly on projects in our Large Project Construction segment. Joint ventures are typically used for large, technically complex projects, including design/build projects, where it is desirable to share risk and resources. Joint venture partners typically provide independently prepared estimates,shared financing andequipment and often bringlocal knowledge and expertise (see “Joint Ventures; Off-Balance-Sheet Arrangements”under“Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations”). We also utilize the design/buildand construction management/general contract methods ofproject delivery. Unlike traditional projects where owners first hire a design firm or design a project themselves and then put the project out to bid for construction, design/build projects provide the owner with a single point of responsibility and a single contact for both final design and construction.Although design/build projects carry additional risk as compared to traditional bid/build projects, the profitpotential can also be higher. Under the construction management/general contract method of delivery, we contract with owners to manage the design phase of the contract with the understanding that we will negotiate a contract on the construction phase when the design nears completion. Revenue from design/build and construction management/general contract projectsrepresented 65.9% and 73.6%of Large Project Construction revenuein 2010and2009, respectively. 3 Table of Contents Construction Materials:Revenue from our Construction Materialssegment was$222.1 million and $205.9 million (12.6% and 10.5% of our total revenue) in 2010 and 2009, respectively. TheConstructionMaterials segmentminesand processes aggregates and operates plants that produce construction materials forinternal useand for sale to third parties. We have significant aggregate reserves that we have acquired by ownership in fee or through long-term leases. Aggregate productsused in our construction projects represented approximately 50.2% of our tons soldduring 2010 and ranged from 36.6% to 50.2%over the last five years. The remainder is sold to third parties. Real Estate: Granite Land Company (“GLC”) is an investor in a diversified portfolio of land assets and provides real estate services for other Granite operations. GLC’s current investment portfolio consists of residential, retail and office site development projects for sale to home and commercial property developers, or held for commercial rental income. The range of its involvement in an individual project may vary from passive investment to management of land rights or entitlement (use of land authorized by government agency), development, construction, leasing and eventual sale of the project. Generally,GLC has teamed with partners who have local knowledge and expertise in the development of each property. GLC’s current investments are located in Washington, Oregon, California andTexas. In 2010, revenue from GLC was$13.3 million (0.8% of our total revenue), compared with $2.3 million (0.1% of our total revenue) in 2009. On October 25, 2010, we announced ourEnterprise Improvement Plan that includes plansto orderly divest ofour real estateinvestment business.See Note 11 of “Notes to the Consolidated Financial Statements” and “Restructuring Charges”under“Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” for additional information. 4 Table of Contents Business Strategy Our fundamental objective is to increase long-term shareholder valueas measured by the appreciation of the value of our common stock over a period of time as well as dividend yields.A specific measure of our financial success is the achievement of a return on net assets greater than the cost of capital, creating “Granite Value Added.” The following are key factors in our ability to achieve these objectives: Aggregate Materials - We own and lease aggregate reserves and own processing plants that are vertically integrated into our construction operations. By ensuring availability of these resources and providing quality products, we believe we havea competitiveadvantage in many of our markets as well as a source of revenue andearnings from the sale of construction materials to third parties. ControlledGrowth-We intend to grow our business by working on many types of infrastructure projects as well as by expanding into new geographic areas. In addition, wefocus our efforts on larger projects wherein our financial strength and project experience provide us with a competitive advantage. Decentralized Profit Centers- Each of our operating groups is established as an individual profit center which encourages entrepreneurial activity while allowing the groups to benefit from centralized administrative and supportfunctions. Diversification- To mitigate the risks inherentin the construction business as the result of general economic factors, we pursue projects: (i) in both the public and private sectors, (ii) in federal, rail, power and renewable energy markets, (iii) for a wide range of customers within each sector (from the federal government to small municipalities and from large corporations to individual homeowners), (iv) in diverse geographic markets, (v) that are construction management/general contractor, design/build, fixed price and fixed unit price and (vi) of various sizes, durations and complexity. In addition to pursuing opportunities with traditional project funding, we continue to evaluateother sources of project funding (e.g. public private partnerships). Employee Development - We believe that our employees are key to the successful implementation of our business strategies. Significant resources are employed to attract, develop and retain extraordinary talent and fully promote each employee’s capabilities. Infrastructure Construction Focus- We concentrate our core competencies on this segment of the construction industry, which includes the building of roads, highways, bridges, dams, tunnels, mass transit facilities, airport and railroad infrastructure,underground utilitiesand site preparation. This focusallows us to most effectively utilizeour specialized strengths, which include grading, paving and construction of concrete structures. Ownership of Construction Equipment- We own a large fleet of well maintained heavy construction equipment.The ownership of construction equipment enables us to compete more effectively by ensuring availability of the equipment at a favorable cost. Profit-based Incentives- Profit center managers are incentivized with cash compensation and restricted equity awards, payable uponthe attainment of pre-established annual financial and non-financial metrics. Selective Bidding-We focus our resources on bidding jobs that meet our selective bidding criteria, which include analyzing the risk of a potential job relative to: (i)availablepersonnel to estimate and prepare the proposal, (ii) available personnel to effectively manage and build the project, (iii)the competitive environment, (iv)our experience with the type of work, (v)our experience with the owner, (vi)local resources and partnerships, (vii)equipment resources, (viii)the size and complexity of the joband (ix) profitability. Our operating principlesinclude: Accident Prevention- We believe accident preventionisa moral obligationas well asgood business. By identifying and concentrating resources to address jobsite hazards, we continually strive to reduce our incident rates and the costs associated with accidents. Quality and High Ethical Standards- Webelieve inthe importance of performing high quality work. Additionally, we believe in maintaining high ethical standards through an established code of conduct and an effective corporate compliance program. Sustainability -Our focus on sustainability encompass­es many aspects of how we conduct ourselves and practice our core values. We believe sustainability is important to our customers, employees, shareholders, and communities, and is also a long-term business driver. By focusing on specific initiatives that address social, environmental and economic challenges, we can minimize risk andincrease our competitive advantage. 5 Table of Contents Raw Materials We purchase raw materials consisting of aggregate products, cement, diesel fuel, liquid asphalt, natural gas, propane and steel from numerous sources. Our aggregate reserves supply a portion of the raw materials needed in our construction projects. The price and availability of raw materials may vary from year to year due to market conditions and production capacities. We do not foresee the lack of availability of any raw materials. Seasonality Our operations are typically affected by weather conditions during the first and fourth quarters of our fiscal year which may alter our construction schedules and can create variability in our revenues, profitability and the required number of employees. Customers Customers in our Constructionsegment include certainfederal agencies, state departments of transportation, county and city public works departments, school districts and developers and owners of industrial, commercial and residential sites. Customers of our Large Project Construction segment are predominantly in the public sector and currently include various state departments of transportation,local transit authorities and federal agencies. Customersof our Construction Materials segment include internal usage on our own construction, as well asthird party customers including, but not limited to, contractors, landscapers, manufacturers of products requiring aggregate materials, retailers, homeowners, farmers and brokers. During the year ended December 31, 2010, our largest volume customerwas the Maryland State Highway Administration (“MD SHA”). Revenue recognized from contracts withMDSHArepresented 10.3% of our total revenue and31.0% of our Large Project Construction revenuein 2010. During the year ended December 31, 2009, our largest volume customer was the California Department of Transportation (“Caltrans”).Revenue recognized from contracts with Caltrans represented 11.9% of our total revenue, 19.0% of ourConstruction revenue and 2.6% of our Large Project Construction revenue in 2009.Public sector revenue in California represented 23.2% and 25.0% of our total revenue in 2010 and2009, respectively. Contract Backlog Our contract backlog is comprised of the unearned portion of revenueon awarded contracts that have not been completed, including 100% of the unearned revenue of our consolidated joint ventures and our proportionate share of unconsolidated joint venture contracts. We generally include a project in our contract backlog at the time a contract is awarded and funding is in place.Certain federal government contracts where funding is appropriated on a periodic basis are included in contract backlog at the time of the award. Substantially all of the contracts in our contract backlog may be canceled or modified at the election of the customer; however, we have not been materially adversely affected by contract cancellations or modifications in the past (see “Contract Provisions and Subcontracting”). Most projects in our Construction segment are added and completed within a year and therefore may not be reflected in our year-end contract backlog. Contract backlog by segment is presented in “Contract Backlog” under “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Our contract backlog was approximately$1.9 billion and $1.4 billion atDecember 31, 2010 and 2009, respectively. Approximately$1.1 billion of the December 31, 2010 contract backlog is expected tobe completed during2011. Equipment At December 31, 2010 and 2009, we owned the following construction equipment and vehicles (units in thousands): December 31, Heavy construction equipment Trucks, truck-tractors, trailers and vehicles Our portfolio of equipment includes backhoes, barges, bulldozers, cranes, excavators, loaders, motor graders, pavers, rollers, scrapers andtrucks. We believe that ownership of equipment is generally preferable to leasing because it ensures the equipment is available as needed and normally results in lower costs. Wepool certain equipment for use by both our Construction andLarge Project Constructionsegments to maximize utilization. We continually monitor and adjust our fleet sizeso that itis consistent withthe size of our business, considering bothexisting backlog and expected future work. On a short-term basis,we lease or rent equipment to supplement existing equipment in response to construction activity peaks. In 2010 and 2009, we spent approximately$17.3 million and $17.6 million, respectively, on purchases of construction equipment and vehicles. 6 Table of Contents Employees On December 31, 2010, we employedapproximately 1,500salaried employees who work in management, estimating and clerical capacities,plus approximately 800hourly employees. The total number of hourly personnel is subject to the volume of construction in progress and is seasonal. During 2010, the number of hourly employees ranged from approximately 800to 3,400and averaged approximately 2,400. Two of our wholly owned subsidiaries, Granite Construction Company andGranite Construction Northeast, Inc., are parties to craft collective bargaining agreements in many areas in which they work. We believe our employees are our most valuable resource and that our workforce possesses a strong dedication to and pride in our company. Among salaried and non-union hourly employees, this dedication is reinforced by a 13.2% equity ownership at December 31, 2010 through our Employee Stock Ownership Plan, our Profit Sharing and 401(k) Plan and performance-based incentive compensation arrangements.Our managerial and supervisory personnel have an average of approximately12years of service with us. Competition Competitors of our Construction segment range from small local construction companies to large regional, national and global construction companies. We compete with numerous companies in individual markets, however,there arefew companies which compete in all of our market areas. Many of our Construction segment competitors have the ability to perform work in either the private or public sectors. When opportunities for work in one sector are reduced, competitors tend to look for opportunities in the other sector.This migration has the potential to reduce revenue growth and/or increase pressure on gross profit margins. The scale and complexity of jobs in the Large Project Construction segment preclude many smaller contractors from bidding such work. Consequently, ourLarge Project Construction segmentcompetition typically comes fromlarge regional, national and global construction companies. We own and/or have long-term leases on aggregate resources that provide an extra measure of competitive advantage in certain markets for both the Construction and Large Project Construction segments. Competitors of our Construction Materials segment range from small local materials companies to large regional, national, and global materials companies.We compete with numerous companies in individual markets; however, there are few companies which compete in all of our market areas.The unprecedented demand for construction materialsduring 2001 through 2006 prompted many materials suppliers to increase production and sales capacities in many of the markets in which we compete.The subsequent reduction in demand, primarily driven by reduction in residential and commercial development, has increased the level of competition to sell construction materials. Factors influencing our competitiveness include price, estimating abilities, knowledge of local markets and conditions, project management, financial strength, reputation for quality,the availability of aggregate materials, and machinery and equipment. Historically, the construction business has not required large amounts of capital, particularly for the smaller size construction work pursued by our Construction segment, which can result in relative ease of market entry for companies possessing acceptable qualifications. Although the construction business is highly competitive, we believe we are well positioned to compete effectively in the markets in which we operate. 7 Table of Contents Contract Provisions and Subcontracting Ourcontracts with our customers are primarily “fixed unit price” or “fixed price.” Under fixed unit price contracts, we are committed to providing materials or services at fixed unit prices (for example, dollars per cubic yard of concrete placed or cubic yard of earth excavated). While the fixed unit price contract shifts the risk of estimating the quantity of units required for a particular project to the customer, any increase in our unit cost over the expected unit cost in the bid, whether due to inflation, inefficiency, errors in our estimates or other factors, is borne by us unless otherwise provided in the contract. Fixed price contracts are priced on a lump-sum basis under which we bear the risk of performing all the workfor the specified amount. The percentage of fixed price contracts (excluding fixed unit price contracts) in our contract backlogdecreased to approximately 68.3% at December 31, 2010compared withapproximately 75.1% at December 31, 2009. Our construction contracts are obtained through competitive bidding in response to advertisements and other general solicitationsby both public agencies and private parties and on a negotiated basis as a result of direct solicitation by private parties. Our bidding activity is affected by such factors as the nature and volume of advertising and other solicitations, contractbacklog, available personnel, current utilization of equipment and other resources, our ability to obtain necessary surety bonds and competitive considerations. Our contract review process includes identifying risks and opportunities during the bidding process and managing these risks through mitigation efforts such as insurance and pricing. Contracts fitting certain criteria of size and complexity are reviewedby various levels of management and, in some cases, by the Executive Committee of our Board of Directors. Bidding activity, contract backlog and revenue resulting from the award of new contracts may vary significantly from period to period. There are a number of factors that can create variability in contract performance and results as compared to a project’s original bid. The most significant of these include the completeness and accuracy of the original bid,costs associated with added scope changes, extended overhead due to owner,weather and otherdelays, subcontractor performance issues, changes in productivity expectations, site conditions that differ from those assumed in the original bid (to the extent contract remedies are unavailable), the availability and skill level of workers in the geographic location of the project and a change in the availability and proximity of equipmentor materials. All of these factors can impose inefficiencies on contract performance, which can increase costs and lower profits. Conversely, positive variations inany of these or other factors can decrease costs and improve profitability. However, the ability to realize improvements on project profitability is often morelimitedthan the riskoflower profitability. Design/build projects typically incur additional costs such as right-of-way and permit acquisition costs and carryadditional risks such asdesign error risk andthe risk associated with estimating quantities and pricesbefore the project design is completed.These unknown factors maycause higher than anticipated construction costs andadditional liability to the contract owner. We manage this additional risk by adding contingencies to our bid amounts, obtaining errors and omissions insurance and obtaining indemnifications from our design consultants where possible. However,there is no guarantee that these risk management strategies will always be successful. Most of our contracts, including those with the government, provide for termination at the convenience of the contract owner, with provisions to pay us for work performed through the date of termination. We have not been materially adversely affected by these provisions in the past.Many of our contracts contain provisions that require us to pay liquidated damages if specified completion schedule requirements are not met and these amounts could be significant. We act as prime contractor on most of our construction projects. Wecomplete the majority of our projects with our own resources and subcontract specialized activities such as electrical and mechanical work. As prime contractor, we are responsible for the performance of the entire contract, including subcontract work. Thus, wemay besubject to increased costs associated with the failure of one or more subcontractors to perform as anticipated. Based on our analysis of their construction and financial capabilities, among other criteria, we determine whether to require the subcontractor to furnish a bond or other type of security to guarantee their performance. Disadvantaged business enterprise regulations require us to use our best efforts to subcontract a specified portion of contract work done for governmental agencies to certain types of disadvantaged contractors or suppliers. As with all of oursubcontractors,some may not be able to obtain surety bonds or other types of performance security. 8 Table of Contents Insurance and Bonding We maintain general and excess liability, construction equipment and workers’ compensation insurance; all in amounts consistent with industry practice. In connection with our business, we generally are required to provide various types of surety bonds that provide an additional measure of security for our performance under certain public and private sector contracts. Our ability to obtain surety bonds depends upon our capitalization, working capital, past performance, management expertise and external factors, including the capacity of the overall surety market. Surety companies consider such factors in light of the amount of our contract backlog that we have currently bonded and their current underwriting standards, which may change from time to time. The capacity of the surety market is subject to market-based fluctuations driven primarily by the level of surety industry losses and the degree of surety market consolidation. When the surety market capacity shrinks it results in higher premiums and increased difficulty obtaining bonding, in particular for larger, more complex projects throughout the market. In order to help mitigate this risk, we employ a co-surety structure involving three sureties.Although we do not believe that fluctuations in surety market capacity have significantlyaffected our ability to grow our business, there is no assurance that it will not significantly affect our ability to obtain new contracts in the future (see “Item 1A. Risk Factors”). Environmental Regulations Our operations are subject to various federal, state and local laws and regulations relating to the environment, including those relating to discharges to air, water and land, the handling and disposal of solid and hazardous waste, the handling of underground storage tanks and the cleanup of properties affected by hazardous substances. Certain environmental laws impose substantial penalties for non-compliance and others, such as the federal Comprehensive Environmental Response, Compensation and Liability Act, impose strict, retroactive, joint and several liability upon persons responsible for releases of hazardous substances. We continually evaluate whether we must take additional steps at our locations to ensure compliance with environmental laws. While compliance with applicable regulatory requirements has not materially adversely affected our operations in the past, there can be no assurance that these requirements will not change and that compliance will not adversely affect our operations in the future. In addition, our aggregate materials operations require operating permits granted by governmental agencies. We believe that tighter regulations for the protection of the environment and other factors will make it increasingly difficult to obtain new permits and renewal of existing permits may be subject to more restrictive conditions than currently exist. In July 2007, the California Air Resources Board (“CARB”) approved a regulation that will require California equipment owners/operators to reduce diesel particulate and nitrogen oxideemissions from in-use off-road diesel equipment and to meet progressively more restrictive emission targets proposed for each year from 2010 to 2020. In December 2008, CARB approved a similar regulation for in-use on-road diesel equipment that includes more restrictive emission targets from 2010 to 2022.The emission targets will require California off-road and on-road diesel equipment owners to retrofit equipment with diesel emission control devices or replace equipment with new engine technology as it becomes available, which will result in higher equipment related expenses.In December 2010, CARB amended both regulations to grant economic relief to affected fleets by extending initial compliance dates from 2020 to 2025 as well as adding additional compliance requirements. To date, costs to prepare the Company for compliance have been minimal. However, it is too early to determine what the full cost of compliance will be. As is the case with other companies in our industry, some of our aggregate products contain varying amounts of crystalline silica, a common mineral. Also, some of our construction and material processing operations release, as dust, crystalline silica that is in the materials being handled. Excessive, prolonged inhalation of very small-sized particles of crystalline silica has allegedly been associated with respiratory disease (including silicosis). The Mine Safety and Health Administration and the Occupational Safety and Health Administration have established occupational thresholds for crystalline silica exposure as respirable dust. We have implemented dust control procedures to measure compliance with requisite thresholds and to verify that respiratory protective equipment is made availableas necessary. We also communicate, through safety information sheets and other means, what we believe to be appropriate warnings and cautions to employees and customers about the risks associated with excessive, prolonged inhalation of mineral dust in general and crystalline silica in particular. Website Access Our website address is www.graniteconstruction.com. On our website we make available, free of charge, our Annual Report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission (“SEC”). The information on our website is not incorporated into, and is not part of, this report. These reports, and any amendments to them, are also available at the website of the SEC, www.sec.gov. 9 Table of Contents Executive Officers of the Registrant Our current executive officers are as follows: Name Age Position James H. Roberts 54 President andChief Executive Officer Laurel J. Krzeminski 56 Vice President and Chief Financial Officer Michael F. Donnino 56 Senior Vice President and Group Manager John A. Franich
